                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                              FOR THE DISTRICT OF DELAWARE

In re: KG Wind Down, Inc., et al.                                                                                                            Case No.:                                            19-10953 (CSS)
                                                                                                                                             Reporting Period:                                 11.01.20-11.30.20

                                                                                                                                             Federal Tax I.D. #:                                        XX-XXXXXXX


                                                                                         Monthly Operating Report

                                                                                                                         Form                        Document                              Explanation
Required Documents                                                                                                        No.                        Attached                               Attached
Schedule of Cash Receipts and Disbursements                                                                     MOR-1/MOR-1a                                X
    Bank Account Information/Reconciliation                                                                       MOR-1b                                    X                       Bank reconciliation
                                                                                                                                                                                        statement
    Schedule of Professional Fees Paid                                                                                 MOR-1c                              X
    Copies of Bank Statements                                                                                                                             N/A                                  X
    Cash Disbursements Journals                                                                                                                           N/A                                  X
Statement of Operations                                                                                                MOR-2                               X                             Consolidating
Balance Sheet                                                                                                          MOR-3                               X                             Consolidated
Status of Post-Petition Taxes                                                                                          MOR-4                               X                              Attestation
    Copies of IRS Form 6123 or payment receipt                                                                                                            N/A
    Copies of Tax Returns Filed During Reporting Period                                                                                                   N/A
Summary of Unpaid Post-Petition Debts                                                                                                                     N/A
    Listing of Aged Accounts Payable                                                                                   MOR-5                               X
Accounts Receivable Reconciliation and Aging                                                                           MOR-6                               X
Debtor Questionnaire                                                                                                   MOR-7                               X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my
knowledge and belief.



                                                                                                                             12/8/2020
                                                 (3)
Signature of Authorized Individual                                                                            Date


Christopher J. Wells                                                                                          Chief Restructuring Officer
Printed Name of Authorized Individual                                                                         Title of Authorized Individual

(1) The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc. (6690); KGRH Wind Down, Inc. (6703); KGS Wind Down, Inc. (4253); KGM Wind Down Inc.
(2438); KGTR Wind Down Inc. (4089); KGIH Wind Down, Inc. (1841); KGB Wind Down, Inc. (9163); KGI Wind Down, Inc. (7911); and KGPR Wind Down, Inc. (7641). The headquarters and service address for the
above-captioned Debtors is 1 E. Washington St., Suite 1850, Phoenix, Arizona 85004.

(2) The Debtors formerly operated restaurants under the "Kona Grill" name.

(3) Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                            1
In re: KG Wind Down, Inc., et al.                                                                                           Form No.:                                        MOR-1
Figures in $                                                                                                                Case No.:                                 19-10953 (CSS)
                                                                                                                            Reporting Period:                      11.01.20-11.30.20
                                                                                                                            Federal Tax I.D. #:                          XX-XXXXXXX


                                 Consolidated Schedule of Cash Receipts and Disbursements (Period & Case to Date)
                                                                                                                                                         (1)
                                                                                                                                             Period                    Case to Date

Total Cash Receipts from Operations                                                                                                           $58,650                   $48,917,177


     F&B                                                                                                                                            -                   13,837,458
     Utilities                                                                                                                                      -                     1,012,794
     A/P Others                                                                                                                                  1,373                    3,191,518
     Wages / Bonus / PR Taxes                                                                                                                       -                   17,532,769
     Rent                                                                                                                                           -                     5,918,796
     Sales Taxes                                                                                                                               21,376                     4,495,635
     Insurance                                                                                                                                      -                     1,602,144
     Other/Misc                                                                                                                                     -                      229,171
Cash Disbursements from Operations                                                                                                            $22,749                   $47,820,285


Operating Net Cash Flow                                                                                                                       $35,900                    $1,096,892


Chapter 11 Related Cash Flows
     Accrued Ch.11 Professionals                                                                                                               22,480                     5,368,314
     Ch.11 Sec. Lender Professionals                                                                                                                -                      261,667
     Ch.11 UCC Professionals                                                                                                                        -                      923,096
     Utility Deposits into Escrow                                                                                                                   -                      124,953
     Court Filing Fee/ US Trustee Fees                                                                                                              -                     1,165,849
     KERP/Retention Bonus                                                                                                                           -                             -
     Pre-petition Roll-Up Debt                                                                                                                      -                   33,218,750
     DIP Fees / Interest / Principal                                                                                                                -                   19,720,695
Total Chapter 11 Impact                                                                                                                       $22,480                   $60,783,324


Sale Proceeds                                                                                                                                           $0              26,024,734


Mgmt Agreement Activity
     TOG Receipts                                                                                                                                   -                   14,588,409
     TOG F&B Disbursements                                                                                                                          -                    (1,269,682)
     TOG Transfers                                                                                                                                  -                   (13,570,994)
Total Mgmt Agreement Activity                                                                                                                           $0                -$252,267


Chapter 11: Net Cash Flows                                                                                                    $                13,421          $        (33,913,964)


Cash Balance:
Beginning Bank Balance                                                                                                                    $3,209,337                     $1,390,249
     Change in Cash, excluding DIP Paydown (book basis)                                                                                        13,421                   (31,413,964)
     Non-Cash Disbursements                                                                                                                         -                   33,218,750
     DIP Draws/(Paydowns), net                                                                                                                      -                             -
     Timing adjustments (Float)                                                                                                                         (7)                  27,716
                                                                      (2)
Ending Cash Bank Balance (MOR-1b, EW Accounts)                                                                                            $3,222,751                     $3,222,751


DIP Balance                                                                                                                                             $0                            $0



General Notes to MOR-1:
MOR-1 is based on the form/format of cash flow projections provided for in the Debtors' Final Debtor-In-Possession ("DIP") financing budget (Docket #165) and initial monthly operating
report (Docket #96) . Cash receipts and disbursement amounts are derived based on information from the Debtors financial records on a consolidated book basis.

(1) Cash disbursements related to the roll-up of the pre-petition secured loan did not represent actual cash outflows from the Debtors' bank accounts but are included per US Trustee
guidelines.

(2) Bank balance per 11/30/20 balance in East West Bank accounts




                                                                                                                      2
In re: KG Wind Down, Inc., et al.                                                                                                                                                                Form No.:                                  MOR-1a
Figures in $                                                                                                                                                                                     Case No.:                            19-10953 (CSS)
                                                                                                                                                                                                 Reporting Period:                 11.01.20-11.30.20

                                                                                                                                                                                                 Federal Tax I.D. #:                      XX-XXXXXXX

                                                                                                                                                                       (1)
                                                                                 Schedule of Cash Receipts and Disbursements by Legal Entity

Debtor                                                                                                      Case Number                  Cash Receipts             Cash Disbursements              Intercompany (2)                Net Cash Flow (3)
KG Wind Down, Inc.                                                                                             19-10953                                    -                        (22,480)                      22,480                       (22,480)
KGRH Wind Down, Inc. (4)                                                                                       19-10954                               58,650                        (22,749)                     (22,480)                       35,900
KGS Wind Down, Inc.                                                                                            19-10955                                       -                              -                             -                             -
KGM Wind Down, Inc.                                                                                            19-10956                                       -                              -                             -                             -
KGTR Wind Down, Inc.                                                                                           19-10957                                       -                              -                             -                             -
KGIH Wind Down, Inc.                                                                                           19-10958                                       -                              -                             -                             -
KGB Wind Down, Inc.                                                                                            19-10959                                       -                              -                             -                             -
KGI Wind Down Inc.                                                                                             19-10960                                       -                              -                             -                             -
KGPR Wind Down, Inc.                                                                                           19-10961                                       -                              -                             -                             -
Totals                                                                                                                               $                58,650       $                (45,229) $                             -   $                13,421

Notes to MOR-1a:
Cash receipts and disbursement amounts are derived based on information from the Debtors bank statements. Cash receipts and disbursements between Debtors are included in this schedule.
Cash receipts related to the Debtor-In-Possession financing have been excluded unless otherwise noted.
(1) Receipts and disbursements were allocated to entities based on pro-rata activity within the P&L (MOR-2) and may not reflect actual activity by legal entity.
(2) All receipts and disbursements flow through bank accounts held in name of KGRH Wind Down, Inc. (19-10954); Debtor has excluded intercompany and attributed activity to each of the Debtors as if they maintained separate receipt and disbursement
accounts.
(3) Excludes intercompany transfers.
(4) Includes all activity related to liqour license management agreements.




                                                                                                                             3
In re: KG Wind Down, Inc., et al.                                                                  Form No.:                         MOR-1b
                                                                                                   Case No.:                   19-10953 (CSS)
                                                                                                   Reporting Period:        11.01.20-11.30.20

                                                                                                   Federal Tax I.D. #:             XX-XXXXXXX

                                                            Bank Reconciliations

The above-captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing
copies of bank statements.

The Debtors’ standard practice is to ensure that each bank account is reconciled to bank statements at least once per fiscal quarter within 45
days after the month end. I attest that each of the Debtors’ bank accounts is reconciled to bank statements in accordance with its practices.




                                                                                       12/8/2020
Signature of Authorized Individual                                           Date


Christopher J. Wells                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                        Title of Authorized Individual




                                                                       4
In re: KG Wind Down, Inc., et al.                                                                                                                                                                                    Form No.:                         MOR-1b
Figures in $                                                                                                                                                                                                         Case No.:                   19-10953 (CSS)
                                                                                                                                                                                                                     Reporting Period:        11.01.20-11.30.20

                                                                                                                                                                                                                     Federal Tax I.D. #:           XX-XXXXXXX

                                                                                                                                                              (1)
                                                                                                                        Bank Account Information
                           Legal Entity                                                Case Number                                   Bank Name / Address                                            Description      Acct # (Last 4 Digits)   Bank Balance
Kona Restaurant Holdings, Inc. (a/k/a KGRH Wind                                           19-10954
                                                                                                                         East West Bank
Down, Inc.)
                                                                                                                         135 N. Los Robles Ave., Suite 600                                         Concentration             3881                   $2,900,470
                                                                                                                         Pasadena, CA 91101

Kona Restaurant Holdings, Inc. (a/k/a KGRH Wind                                           19-10954
                                                                                                                         East West Bank
Down, Inc.)
                                                                                                                         135 N. Los Robles Ave., Suite 600                                        Disbursements              3860                     $121,041
                                                                                                                         Pasadena, CA 91101

Kona Restaurant Holdings, Inc. (a/k/a KGRH Wind                                           19-10954
Down, Inc.)                                                                                                                                                                                    Restricted Account
                                                                                                                         East West Bank                                                          for Maricopa
                                                                                                                         135 N. Los Robles Ave., Suite 600                                      County per Sale              3902                      $65,944
                                                                                                                         Pasadena, CA 91101                                                      Order (Docket
                                                                                                                                                                                                      #428)

Kona Restaurant Holdings, Inc. (a/k/a KGRH Wind                                           19-10954                                                                                             Restricted Account
Down, Inc.)
                                                                                                                         East West Bank                                                        for Texas Personal
                                                                                                                         135 N. Los Robles Ave., Suite 600                                     Property Taxes per            3895                     $135,296
                                                                                                                         Pasadena, CA 91101                                                    Sale Order (Docket
                                                                                                                                                                                                      #428)
Kona Restaurant Holdings, Inc. (a/k/a KGRH Wind                                           19-10954
                                                                                                                         East West Bank                                                             Adequate
Down, Inc.)
                                                                                                                         135 N. Los Robles Ave., Suite 600                                       Assurance Utility           3888                      $89,975 (1)
                                                                                                                         Pasadena, CA 91101                                                          Account


                                                                                                                                                                                                                            TOTAL                   $3,312,725

Notes to MOR-1b:
All amounts listed above are the bank balances as of the fiscal period. Copies of bank statements and cash disbursement journals are not included in this MOR. These items will be made available upon request.

(1) Account set up with East West for adequate assurance per Utility Motion.




                                                                                                                                               5
In re: KG Wind Down, Inc., et al.                                                                                                                                                Form No.:                              MOR-1c
Figures in $                                                                                                                                                                     Case No.:                       19-10953 (CSS)
                                                                                                                                                                                 Reporting Period:            11.01.20-11.30.20

                                                                                                                                                                                 Federal Tax I.D. #:                 XX-XXXXXXX

                                                                                                  Schedule of Professional Fees and Expenses Paid
                                                                                                                                                 Amount Paid in Period                             Case to Date
                          Payee                                               Role in the Case              Period Covered                    Fees                Expenses                Fees                    Expenses
Alvarez & Marsal Inc.                                                            CEO/CRO                        Oct-20                $             19,980    $              3  $            2,453,948    $              85,931
Pachulski Stang Ziehl & Jones LLP                                             Debtor Counsel                                          $                -      $             -   $            1,112,985    $              42,670
Epiq Systems, Inc.                                                        Claims/Noticing Agent                 Oct-20                $                992    $           1,504 $              211,079    $             156,040
Kelley Drye & Warren LLP                                                       UCC Counsel                                            $                -      $             -   $              428,263    $               9,151
Province, Inc.                                                            UCC Financial Advisor                                       $                -      $             -   $              362,027    $               2,330
Bayard, P.A.                                                               UCC Counsel (Local)                                        $                -      $             -   $              118,590    $               2,735
Piper Jaffray                                                               Investment Banker                                         $                -      $             -   $            1,300,000    $               5,663
                                                                                                                TOTAL                 $             20,972    $           1,507 $            5,986,891    $             304,520
                                                                                                                                                     Period   $          22,480            Case to Date   $           6,291,411
Notes to MOR-1b:
Listing of payments only related to those professionals retained by the Debtor estate.




                                                                                                                         6
In re: KG Wind Down, Inc., et al.                                                                                                                                                                                                                    Form No.:            MOR-2
Figures in $                                                                                                                                                                                                                                         Case No.:     19-10953 (CSS)
                                                                                                                                                                                                                                              Reporting Period: 11.01.20-11.30.20

                                                                                                                                                                                                                                             Federal Tax I.D. #:                  XX-XXXXXXX

                                                                                                                                                                                      (1)
                                                                                                            Consolidating Statement of Operations (Unaudited)



                                                                      KG Wind Down,       KGRH Wind Down,       KGS Wind Down,       KGM Wind Down,       KGTR Wind Down,       KGIH Wind Down,      KGB Wind Down,        KGI Wind Down        KGPR Wind Down,
Entity Name                                                                Inc.                 Inc.                 Inc.                 Inc.                  Inc.                  Inc.                Inc.                  Inc.                  Inc.                   Consolidated
Case #                                                                   19-10953             19-10954              19-10955             19-10956             19-10957              19-10958             19-10959             19-10960              19-10961                    TOTAL

Revenues:
 Restaurant sales, net                                                            -                     -                    -                    -                     -                    -                    -                     -                    -                               -
 Franchise and other revenues                                                     -                     -                    -                    -                     -                    -                    -                     -                    -                               -
Total revenues                                                                    -                     -                    -                    -                     -                    -                    -                     -                    -                               -

Costs and expenses:
 Restaurant costs
   Cost of sales                                                                  -                   -                      -                    -                     -                    -                    -                     -                    -                             -
   Compensation and benefits                                                      -                   -                      -                    -                     -                    -                    -                     -                    -                             -
   Direct operating and occupancy expense                                         -                21,376                    -                    -                     -                    -                    -                     -                    -                          21,376
 Total restaurant costs                                                           -                21,376                    -                    -                     -                    -                    -                     -                    -                          21,376

 General and administrative expense                                               -                 1,373                    -                    -                     -                    -                    -                     -                    -                           1,373
 Depreciation and amortization                                                    -                   -                      -                    -                     -                    -                    -                     -                    -                             -
 Loss/(gain) on sale of assets                                                    -                   -                      -                    -                     -                    -                    -                     -                    -                             -
Operating (loss) income                                                           -               (22,749)                   -                    -                     -                    -                    -                     -                    -                         (22,749)

Restructuring Costs                                                          50,428                     -                    -                    -                     -                    -                    -                     -                    -                          50,428

Other (income) expense:
 Interest expense, net                                                            -                    -                     -                    -                     -                    -                    -                     -                    -                               -
 Other (income) expense, net                                                      -                   (251)                  -                    -                     -                    -                    -                     -                    -                              (251)
Total other expense, net                                                          -                   (251)                  -                    -                     -                    -                    -                     -                    -                              (251)

Loss before income tax provision                                            (50,428)              (22,499)                   -                    -                     -                    -                    -                     -                    -                         (72,926)
Income tax provision                                                            -                     -                      -                    -                     -                    -                    -                     -                    -                             -
Net Loss                                                                    (50,428)              (22,499)                   -                    -                     -                    -                    -                     -                    -                         (72,926)




Notes to the MOR-2:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format acceptable to the Office of the U.S. Trustee. The financial information contained herein is
unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects.

The unaudited consolidated financial statements have been derived from the books and records of KG Wind Down, Inc. and related Debtors ("Kona") on a consolidated or consolidating basis as applicable. The information furnished in this report includes primarily normal recurring
adjustments, but not all of the adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review and
testing that Kona applies in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, Kona believes that the financial information may be subject to change, and that these changes could be
material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and schedule of receipts and disbursements of
Kona in the future. Kona cautions readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of Kona, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany transactions between Debtors have been nearly eliminated in the financial statements contained
herein.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The determination of how liabilities will ultimately be settled and treated cannot be made until the bankruptcy court
approves a chapter 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Kona has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed, even if they may be settled for lesser
amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be paid in the ordinary course, further
developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset purchase agreement and liabilities being assumed by the buyer, and
continued reconciliation and other events.

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and expenses associated with Kona's Debtor-in-Possession Financing (included in interest expense). Restructuring
expenses include post-petition expenses and payments related to legal advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of Kona employees per court approval,
changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related to the chapter 11 process that are non-reoccurring.

363 Sale Transaction
On September 24, 2019, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Substantially all of the Debtors Assets Free and Clear of All Liens, claims and encumbrances, and other interests; (III) Approving the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases and (IV) Granting Related Relief [D.I. 428], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory contracts and unexpired leases to Kona Acquisition, LLC, pursuant to
the APA. The Sale closed at the end of the day on October 4, 2019. Per the APA the Purchaser is to provide to the Debtor an allocation of the purchase price proceeds among the assets included in the sale 60 days after the sale close date. Until such time the allocation is provided and
approved by the Debtor, the proceeds will be allocated to KG Wind Down, Inc. and assume that book value approximates fair market value. The financial statements conained herein reflect the transfer of assets on October 5, 2019 - the first day of operations under the buyer despite
proceeds being received on October 4, 2019.




                                                                                                                                                 7
In re: KG Wind Down, Inc., et al.                                                      Form No.:                           MOR-3
Figures in $                                                                           Case No.:                    19-10953 (CSS)
                                                                                       Reporting Period:         11.01.20-11.30.20

                                                                                       Federal Tax I.D. #:            XX-XXXXXXX

                                              Consolidated Balance Sheet (Unaudited)
                                                                                                                 Period Ending

Assets
Current assets:
  Cash and cash equivalents                                                                                  $          3,312,725
  Investments                                                                                                                   -
  Receivables                                                                                                              33,160
  Inventories                                                                                                                   -
  Prepaids and other                                                                                                      390,223
Total current assets                                                                                         $          3,736,108

Other assets                                                                                                                    -
ROU Lease Asset                                                                                                                 -
Property and equipment                                                                                                          -
Accumulated depreciation                                                                                                        -
Construction in progress                                                                                                        -
Total assets                                                                                                 $          3,736,108

Liabilities and Stockholders' Equity
Current liabilities:
  Accounts Payable                                                                                           $             26,726
  Accrued Expenses                                                                                                         59,750
  Accrued Restructuring Expenses                                                                                          332,427
  Current Portion of ROU lease liability                                                                                        -
  Current portion of notes payable                                                                                              -
Total current liabilities                                                                                    $            418,903

Long term notes payable                                                                                                         -
Deferred Revenue & Other Long-Term Liabilities                                                                                  -
Long term ROU lease liability                                                                                                   -
Liabilities subject to compromise                                                                                      39,616,487 (1)
Total liabilities                                                                                            $         40,035,390


  Common Stock                                                                                                             133,829
  Treasury Stock                                                                                                         (999,555)
  Additional paid-in capital                                                                                            92,538,085
  Accumulated deficit                                                                                                (127,059,875)
  Net income (loss)                                                                                                      (911,767)
Total members' equity                                                                                        $        (36,299,282)

Total liabilities and stockholders' deficit                                                                  $          3,736,108




                                                                  8
In re: KG Wind Down, Inc., et al.                                                                                         Form No.:                                   MOR-3
Figures in $                                                                                                              Case No.:                            19-10953 (CSS)
                                                                                                                          Reporting Period:                 11.01.20-11.30.20

                                                                                                                          Federal Tax I.D. #:                        XX-XXXXXXX

                                                              Consolidated Balance Sheet (Unaudited)
                                                                                                                                                             Period Ending
Notes to the MOR-3:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is
in a format acceptable to the Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not
comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects. All results are being presented on a consolidated basis
due to the complexity of intercompany transactions among Debtor entities and system limitations that prevent isolating activity among distinct Debtors. As previously discussed,
the October period reflects 4 less days to accommodate a close timing (October 4, 2019) just prior to the 363 transaction as discussed below.

The unaudited consolidated financial statements have been derived from the books and records of KG Wind Down, Inc. and related Debtors ("Kona") on a consolidated or
consolidating basis as applicable. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be
made for the quarterly and annual financial statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the
same level of accounting review and testing that Kona applies in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly,
upon the application of such procedures, Kona believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect
the consolidated results of operations, financial position and schedule of receipts and disbursements of Kona in the future. Kona cautions readers not to place undue reliance upon
the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of Kona, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited.
Those schedules are being presented on a consolidated basis. Intercompany transactions between Debtors are only booked for year end tax purposes. There are no Non-debtor
affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The
determination of how liabilities will ultimately be settled and treated cannot be made until the bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of
such liabilities is not determinable at this time. Kona has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed,
even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments
depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be paid in the ordinary course, further developments with respect to disputed
claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and
expenses associated with Kona's Debtor-in-Possession Financing (included in interest expense). Restructuring expenses include post-petition expenses and payments related to
legal advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention
of Kona employees per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items
related to the chapter 11 process that are non-reoccurring.

363 Sale Transaction
On September 24, 2019, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Substantially all of the Debtors Assets
Free and Clear of All Liens, claims and encumbrances, and other interests; (III) Approving the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and
(IV) Granting Related Relief [D.I. 428], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory contracts and unexpired leases
to Kona Acquisition, LLC, pursuant to the APA. The Sale closed at the end of the day on October 4, 2019. Per the APA the Purchaser is to provide to the Debtor an allocation of the
purchase price proceeds among the assets included in the sale 60 days after the sale close date. Until such time the allocation is provided and approved by the Debtor, the
proceeds will be allocated to KG Wind Down, Inc. and assume that book value approximates fair market value. The financial statements conained herein reflect the transfer of
assets on October 5, 2019 - the first day of operations under the buyer despite proceeds being received on October 4, 2019.



(1) Includes $16.4M of remaining roll-up prepetition debt.




                                                                                            9
In re: KG Wind Down, Inc., et al.                                                                    Form No.:                          MOR-1b
                                                                                                     Case No.:                    19-10953 (CSS)
                                                                                                     Reporting Period:         11.01.20-11.30.20

                                                                                                     Federal Tax I.D. #:              XX-XXXXXXX

                                                         Status of Post-Petition Taxes

The above-captioned debtors (the “Debtors”) hereby submit this attestation regarding post-petition taxes.

The Debtors’ standard practice is to ensure that all taxes are submitted on a timely basis. I attest that each of the Debtors’ have paid all
due/owing post-petition taxes.




                                                                                         12/8/2020
Signature of Authorized Individual                                             Date


Christopher J. Wells                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                          Title of Authorized Individual




                                                                        10
In re: KG Wind Down, Inc., et al.                                                                                   Form No.:                           MOR-5
Figures in $                                                                                                        Case No.:                    19-10953 (CSS)
                                                                                                                    Reporting Period:         11.01.20-11.30.20

                                                                                                                    Federal Tax I.D. #:            XX-XXXXXXX

                                                                                                                   (1)
                                                            Accounts Payable (Post-Petition) Balance (Unaudited)
Accounts Payable Aging                                                                                                                           Balance
0 - 30 days old                                                                                                                           $            26,726 (2)
31 - 60 days old                                                                                                                                          -
61 - 90 days old                                                                                                                                          -
91+ days old                                                                                                                                              -
Total Accounts Payable (Post-Petition)                                                                                                    $            26,726


Notes to MOR-5:
(1) Excludes all accruals that have yet to be invoiced by vendor
(2) Majority of the balances relate to professional fees billed + holdbacks that are not due.




                                                                                                11
In re: KG Wind Down, Inc., et al.                                                            Form No.:                           MOR-6
Figures in $                                                                                 Case No.:                    19-10953 (CSS)
                                                                                             Reporting Period:         11.01.20-11.30.20

                                                                                             Federal Tax I.D. #:            XX-XXXXXXX

                                        Accounts Receivable (Post-Petition) Balance (Unaudited)
Accounts Receivable Reconciliation                                                                                        Balance
Total Accounts Receivable at the beginning of the reporting period                                                             $33,160
(+) Amounts billed during the period                                                                                                $0
(-) Amounts included in sale to Kona Grill Acquisition LLC                                                                          $0
(-) Amounts collected during the period                                                                                             $0
(-) Credits and allowances used/applied during the period & Other Adjustments                                                       $0
Total Gross Accounts Receivable at the end of the reporting period                                                             $33,160

Accounts Receivable Aging                                                                                                 Balance
0 - 30 days old                                                                                                                      $0
31 - 60 days old                                                                                                                     $0
61 - 90 days old                                                                                                                     $0
91+ days old                                                                                                                    $33,160
Total Accounts Receivable (Post-Petition)                                                                                       $33,160
Accounts Receivable Reserves
Accounts Receivable, net                                                                                           $            33,160




                                                                    12
In re: KG Wind Down, Inc., et al.                                                                  Form No.:                          MOR-7
                                                                                                   Case No.:                   19-10953 (CSS)
                                                                                                   Reporting Period:        11.01.20-11.30.20

                                                                                                   Federal Tax I.D. #:             XX-XXXXXXX

                                                             Debtor Questionnaire
                                                                                                            Yes                    No
1.   Have any assets been sold or transferred outside the normal course of business this
                                                                                                                                    X
     reporting period? If yes, provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account
     this reporting period? If yes, provide an explanation below.                                                                   X

3.   Have all post-petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                              X

4.   Are workers' compensation, general liability and other necessary insurance coverages in
                                                                                                                                    X
     effect? If no, provide an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide
     documentation identifying the opened account(s). If an investment account has been
     opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                          X



                                                                  Explanations

4.
     On September 24, 2019, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale
     of Substantially all of the Debtors Assets Free and Clear of All Liens, claims and encumbrances, and other interests; (III) Approving the
     Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and (IV) Granting Related Relief [D.I. 428], thereby
     approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory contracts and unexpired leases to
     Kona Acquisition, LLC, pursuant to the APA. The Sale closed at the end of the day on October 4, 2019. As of October 5, 2019, the
     Debtors have no employees, no longer own any restaurants, are not subject to any real estate leases, and per the Management
     Agreement attached to the APA, the buyer is responsible for all insurance coverages thereafter. As a result, all workers comp, general
     liability, property, and auto and related insurances were cancelled. The Debtors did bind a new three year D&O policy to cover all
     activities of the Debtors post-sale (Wind-Down D&O coverage).




                                                                        13
